Order, Supreme Court, New York County (Ira Gammerman, J.), entered March 5, 1996, which denied defendants-appellants’ motion to vacate the default judgment entered against them for lack of jurisdiction, unanimously affirmed, without costs.
*214The motion was properly denied since the process server’s affidavits, which indicate that appellants were each served in accordance with CPLR 308 (4), constituted prima facie evidence of proper service, and appellants’ bald assertion that they never received process was insufficient to dispute the veracity or content of the affidavits (Manhattan Sav. Bank v Kohen, 231 AD2d 499). We have considered defendants-appellants’ remaining contention and find it to be meritless. Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.